EXHIBIT 10.1

BASE SALARIES OF NAMED EXECUTIVE OFFICERS

On April 28, 2008, the Compensation & Organization Committee of the Board of
Directors approved annual base salaries for United States Steel Corporation
named executive officers (as defined in Item 402(a)(3) of Regulation S-K). The
base salaries as of May 1, 2008 are as follows:

 

J. P. Surma

   $ 1,260,000

J. H. Goodish

   $ 750,000

G. R. Haggerty

   $ 585,000

D. H. Lohr

   $ 465,000

T. W. Sterling

   $ 465,000

The named executive officers listed above are also provided the following
perquisites: limited personal use of corporate aircraft, corporate automobiles,
corporate properties and sports and cultural tickets; dining privileges; club
memberships; financial planning and tax preparation services; and a parking
space.